Citation Nr: 0127262	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  97-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 
percent, for residuals of frostbite of both feet, prior to 
January 12, 1998.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, greater than 10 percent 
disabling, for the period from January 12, 1998, through May 
3, 2000. 

3.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 30 percent 
disabling, from May 4, 2000.
 
4.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, greater than 20 percent, for the 
period from January 12, 1998, through December 13, 1998.

5.  Entitlement to an increased rating, greater than 10 
percent, for frostbite residuals of the right foot, for the 
period from December 14, 1998, through May 3, 2000.

6.  Entitlement to an increased rating, for frostbite 
residuals of the right foot, currently evaluated as 30 
percent disabling, from May 4, 2000.

7.  Entitlement to an increased rating for residuals of a 
fractured right great toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952 and from May 1953 to June 1955.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision by the Newark, New Jersey RO.  

Historically, the veteran was granted service connection for 
frostbite residuals of both feet in January 1992, and was 
assigned a 10 percent rating evaluation.  In January 1995, 
the RO denied an increased rating for frostbite residuals and 
granted service connection for residuals of a fractured right 
great toe, evaluated as noncompensable.  

In April 1996, the veteran submitted a claim for an increased 
rating.  In January 1997, the RO denied an increased rating 
for frostbite residuals of both feet and residuals of a 
fractured right great toe; the denial of that claim 
culminated in the current appeal.  In March 1998, the RO 
assigned separate ratings for frostbite residuals of the 
right foot (evaluated as 20 percent disabling, effective, 
January 12, 1998) and frostbite residuals of the left foot 
(evaluated as 10 percent disabling, effective January 12, 
1998) and the appeal was continued.  In June 1999, the RO 
reduced the rating for the right foot from 20 percent to 10 
percent disabling, effective December 14, 1998.  In January 
2001, the RO granted increased (30 percent) ratings for 
frostbite residuals of the left and right feet, effective May 
4, 2000, and granted an increased rating (10 percent) for the 
residuals of a fractured right great toe, effective May 11, 
2000.

The issue of entitlement to an increased rating for residuals 
of a fractured right great toe is deferred pending 
development as set forth in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's service-
connected frostbite residuals of both feet did not exhibit 
moderate persistent swelling, tenderness, or redness.

2.  For the period from January 12, 1998 through December 13, 
1998, the veteran did not exhibit moderate persistent 
swelling, tenderness, or redness in the left foot; however, 
the veteran did exhibit numbness, difficulty walking, and 
thick yellow nails.

3.  For the period from December 14, 1998, to May 4, 2000, 
the residuals of frostbite of the left foot have been 
manifested by numbness plus nail abnormalities, color 
changes.  Likewise, no evidence has been presented that the 
veteran's residuals of frostbite of the left foot have 
required frequent periods of hospitalization or marked 
interference with employment.

4.  For the period from May 4, 2000, the veteran's residuals 
of frostbite of the left foot have been manifested by no more 
than arthralgia or other pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts in the right foot.  
Likewise, no evidence has been presented that the veteran's 
residuals of frostbite of the left foot have required 
frequent periods of hospitalization or marked interference 
with employment.

5.  For the period from January 12, 1998 through December 13, 
1998, the veteran exhibited no more than moderate persistent 
swelling, tenderness or redness; or pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts for the right foot.

6.  For the period beginning December 14, 1998 through May 3, 
2000, the veteran did not exhibit moderate persistent 
swelling, tenderness, or redness in the right foot; however, 
the veteran did exhibit numbness, difficulty walking, and 
thick yellow nails in the right foot.

7.  For the period from May 4, 2000, the veteran's residuals 
of frostbite of the right foot have been manifested by no 
more than arthralgia or other pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts in the right foot.  
Likewise, no evidence has been presented that the veteran's 
residuals of frostbite of the right foot have required 
frequent periods of hospitalization or marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for an increased 
rating, greater than 10 percent, for frostbite residuals of 
both feet were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §  4.104, Diagnostic Code 7122 
(1997).

2.  For the period from January 12, 1998 through December 13, 
1998, the criteria for a 20 percent rating, for frostbite 
residuals of the left foot were not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §  4.104, 
Diagnostic Code 7122 (2001).

3.  For the period from December 14, 1998, through May 3, 
2000, the criteria for a 20 percent rating, for frostbite 
residuals of the left foot have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §  4.104, 
Diagnostic Code 7122 (2001).

4.  From January 12, 1998 through December 13, 1998, the 
criteria for an increased rating, greater than 20 percent, 
for frostbite residuals of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §  4.104, Diagnostic Code 7122 (2001).

5.  From December 14, 1998 through May 3, 2000, the criteria 
for an increased rating, greater than 10 percent, for 
frostbite residuals of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §  4.104, Diagnostic Code 7122 (2001).

6.  From May 4, 2000, the criteria for an increased rating 
greater than 30 percent, for frostbite residuals of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7122 
(2001).

7.  From May 4, 2000, the criteria for an increased rating 
greater than 30 percent, for frostbite residuals of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7122 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that VA's duty to assist the appellant in 
developing all evidence pertinent to this claim on appeal has 
been met.  By letter dated in June 2001, the veteran was 
informed of the changes in the law, and advised of the duties 
that VA had in assisting him with his claim.  The Board notes 
that the veteran's service medical records and post-service 
treatment records have been associated with the record.  
Also, VA has examined the veteran in connection with his 
claims for higher evaluations.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (codified as amended at 38 U.S.C. 
§ 5100 et seq.  (West Supp. 2001).  

Factual Background

Treatment records from the Lyons, New Jersey VA Medical 
Center (VAMC), dated July 1995 through October 1997, show 
that the veteran was treated for onychomycosis, plantar 
calluses, nail reduction, and nail debridement.  Records also 
show that the veteran did not suffer from ulcers of the feet.

In December 1996, the veteran underwent a VA podiatry 
examination.  The veteran had complaints of foot coolness and 
discoloration.  Upon physical examination, the examiner noted 
that the veteran had a nonantalgic gait, normal coloration of 
the feet, and slightly hypertrophic nail beds.  The diagnosis 
was residuals of frozen feet to include intermittent coolness 
and "some discomfort."  The examiner stated that the 
veteran suffered from mild residuals.

VA outpatient treatment records dated in January 1997 noted 
no ulcers or infections on the feet.  In May 1997, the 
veteran was seen for follow-up of the care of his mycotic 
toenails.  Painful calluses of the feet were noted.  In July 
1997, corns, calluses and hypertrophic toenails were noted.  
The lesions of the nails were debrided.  

In the June 1997 personal hearing transcript, the veteran 
testified that he experienced swelling and tingling in his 
feet and that they often turned blue.  Furthermore, the 
veteran stated that he used a cane and wore arch supports to 
help him walk.

During a July 1997 VA general examination, the veteran had 
complaints of constant numbness, pain, coolness, and 
decreased sensation in both feet.  Objectively, gait was 
normal.  Mobility was within normal limits.  There was no 
swelling of the feet noted.  Sensory and vibration sense was 
diminished in the right lower extremity.  Diagnosis included 
frozen feet while in the service.  Despite describing gait 
and mobility as normal, the examiner stated that the veteran 
could not walk properly because of the frostbite suffered in 
service.

VA outpatient treatment records reveal that the veteran was 
seen at the Podiatry clinic for routine foot care.  He 
presented with no complaints or symptoms.  He denied open 
sores or infections.  Objectively, he had diminished pulses, 
elongated dystrophic nails and plantar calluses on both feet.  
The nails were debrided.

In December 1998, the veteran underwent a VA examination of 
the circulatory system.  He complained of numbness, tingling, 
and "pinpricks" in the lower extremity.  He was unable to 
walk, toe walk, or heel walk.  Gait was ataxic and the 
veteran was unable to squat.  His feet were cool to touch and 
his nails were thick and yellow.  Pulses were normal 
bilaterally, and there was no edema, no limitation of motion, 
and no ulcers.  The examiner did note, however, that the 
veteran had decreased sensory to touch and pinprick.  The 
diagnosis was a history of frostbite injuries to both feet 
with residuals of peripheral neuropathy and onychomycosis.

During a May 4, 2000, VA examination of the circulatory 
system, the veteran complained of pain, coldness, numbness, 
and tingling in both feet.  Specifically, he had pain upon 
standing and walking.  The nails were hard and were infected 
with fungus.  Upon physical examination, the feet were cool 
to touch and the skin was dry and scaly bilaterally.  Pes 
planus deformity was noted bilaterally.  The feet were not 
discolored.  The nails were hard, discolored, and minimal 
deformity was noted.  Altered sensation was found 
bilaterally, as well as minimal arthritic changes.  X-rays 
showed increased bone production about the medial aspect of 
the right first interphalangeal joint.  Mild degenerative 
changes were noted bilaterally of the first 
metatarsophalangeal joints.  The examiner's diagnosis was 
cold injury to the feet with residuals.

On May 11, 2000, the veteran underwent a VA podiatry 
examination.  He reported a history of cold exposure and had 
complaints of aching pain, numbness, and occasional sharp 
shooting pain in both feet.  The pain had gotten 
progressively worse in the past few years, and was constant, 
especially in cold weather, and not relieved by rest.  Upon 
physical examination, the dorsalis pedis pulse was +2/4 and 
posterior tibial pulse was +2/4, bilaterally.  Capillary 
filling time was two seconds for all ten toes.  Pitting edema 
was noted on the feet and legs bilaterally.  Both feet had 
dry skin.  All ten toes had elongated mycotic nails and 
calluses were noted on both feet.  The muscle strength was 
normal at +5/5.  Ankle joint range was dorsiflexion to 90 
degrees.  The veteran felt 5.07 monofilament with 10 grams of 
pressure on both feet.  The veteran had no loss of protective 
sensation.  While standing, the right foot was pronated.  His 
heels showed a normal varus deformity of two degrees.  Gait 
was severely antalgic.  The diagnosis included onychomycosis 
of all ten toes.

On May 24, 2000, the veteran underwent a VA examination of 
the peripheral nerves.  He reported feeling a "pins and 
needles" sensation and numbness in his feet, as well as 
sensitivity to the cold causing pain, discoloration, and 
blueness.  He felt his walking was affected by the 
sensitivity of his feet.  Upon physical examination, the 
examiner noted a mild decrease in cold and vibration 
perceptions distally in the feet.  The veteran had slight 
difficulty on tandem gait.  Reflexes were preserved, brisk 
and symmetric except for the ankle jerks that were mildly 
reduced.  The diagnosis was mild peripheral sensory deficit 
causing some dysaesthesia or hyperalgesia.  The examiner 
specifically stated that it did not appear to be overly 
severe, however, it apparently dated back to cold exposure 
suffered in service.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In this regard, the Board points out that the diagnostic 
codes and provisions relating to cold injury residuals under 
38 C.F.R. § 4.104, Diagnostic Code 7122, were revised 
effective January 12, 1998, and again effective August 13, 
1998.  Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

The General Counsel of VA recently has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7122 in effect when the veteran filed his claim (and 
prior to January 12, 1998), mild symptoms of a cold injury or 
chilblains, unilateral or bilateral, warranted a 10 percent 
evaluation.  With persistent moderate swelling, tenderness, 
redness, etc., bilateral symptoms warranted a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, bilateral cold injury residuals warranted a 
50 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

Under the interim criteria of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of a cold injury when the disability is manifested 
by pain, numbness, cold sensitivity, or arthralgia.  A 20 
percent rating is warranted when the disability is manifested 
by pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent rating is 
warranted when the disability is manifested by arthralgia or 
other pain, numbness, cold sensitivity, or arthralgia plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).

As previously noted, further revisions to the rating schedule 
provisions governing evaluations for residuals of a cold 
injury became effective on August 13, 1998.  Although the 
rating criteria remained essentially identical to the ones 
cited directly above, Note 1 was amended as follows: Note (1) 
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 
7122, Note 1 (1999); 63 Fed. Reg. 37,779 (1998).

Finally, in deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

I.  Entitlement to an increased rating, greater than 10 
percent, prior to January 12, 1998, for frostbite residuals 
of both feet.

Taking into consideration all of the relevant evidence set 
forth above, the Board finds that, in resolving all doubt in 
the veteran's favor, an increased rating (greater than 10 
percent) for the service-connected frostbite residuals of 
both feet, prior to January 12, 1998, is not warranted.  
While the veteran had complaints of coldness and 
discoloration of both feet in December 1996, the VA examiner 
found no abnormal discoloration, tenderness, and swelling and 
specifically stated the frostbite residuals were mild.  
Likewise, during the June 1997 VA examination, the examiner 
did not find persistent moderate swelling, tenderness, or 
redness.  Therefore, the 10 percent evaluation given to the 
veteran took into adequate consideration the level of 
disability suffered.

II.  Entitlement to an increased rating for frostbite 
residuals of the left foot, evaluated as 10 percent disabling 
from January 12, 1998 through 
May 3, 2000.

Resolving all doubt in the veteran's favor, the Board finds 
that under the former criteria an increased rating (greater 
than 10 percent) for the service-connected frostbite 
residuals of the left foot, between January 12, 1998 and May 
3, 2000, is not warranted.  While the veteran had complaints 
of numbness, tingling, and problems walking in the December 
1998 VA examination, the examiner did not find persistent 
moderate swelling, tenderness, or redness to warrant an 
increased rating.  

As to the revised rating criteria, the veteran is entitled to 
an increased rating of 20 percent effective December 14, 
1998.  The December 1998 VA examination report notes that the 
veteran had numbness, difficulty walking, decreased sensory 
to touch and pinprick, and thick yellow nails (nail 
abnormalities/color changes) were noted in both feet.  The 
veteran was diagnosed with peripheral neuropathy and 
onychomycosis.  While it is shown that he also had diminished 
sensation in the left foot, which would increase his rating 
to 30 percent, he is precluded from receiving a 30 percent 
rating, as "diminished sensation" is the basis for the 10 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2001).  Therefore, since the veteran is 
service-connected for peripheral neuropathy under Diagnostic 
Code 8520 for symptoms of impaired sensation, these symptoms 
may not also be used to get an increased rating under 
Diagnostic Code 7122.


III.  Entitlement to an increased rating, greater than 30 
percent,
from May 4, 2000, for frostbite residuals of the left foot. 

Effective May 4, 2000, the veteran was awarded a 30 percent 
rating for frostbite residuals under Diagnostic Code 7122.  

Under the former criteria, the veteran is not entitled to an 
increased evaluation, greater than 30 percent.  Upon review 
of the May 2000 examination reports, there is no evidence 
that the veteran suffered from loss of toes, or parts, and 
persistent severe symptoms.  

Furthermore, the veteran is currently assigned a 30 percent 
disabling evaluation, which is the maximum allowable under 
the new criteria.  The Code of Federal Regulations, at 38 
C.F.R. § 3.321(b)(i) (2001), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(i) (2001).  In the present 
case, there is no medical evidence demonstrating that the 
veteran suffers from a disability above and beyond that which 
is compensated under a 30 percent rating.  Therefore, an 
increased rating, beyond 30 percent, is not warranted.

IV.  Entitlement to an increased rating, greater than 20 
percent, from January 12, 1998 through December 13, 1998, for 
frostbite residuals of the right foot.

After resolving all doubt in the veteran's favor, Board finds 
that an increased rating (greater than 20 percent) for the 
service-connected frostbite residuals of the right foot, 
between January 12, 1998 and December 13, 1998, is not 
warranted under either the former or revised criteria.  In 
fact, upon review of the claims file, the Board notes that 
the veteran did not seek medical treatment during this period 
to indicate that his symptoms worsened.

V.  Entitlement to an increased rating, greater than 10 
percent, from December 14, 1998 through May 3, 2000, for 
frostbite residuals of the right foot.

Applying the old criteria, the veteran is not entitled to an 
increased rating, greater than 10 percent for the period 
between December 14, 1998 through May 3, 2000.  During the 
December 1998 VA examination there was no evidence that the 
veteran suffered from moderate persistent swelling, 
tenderness, or redness.  However, the veteran is entitled to 
a 20 percent rating under the revised criteria.  As stated 
above, the December 1998 VA examination report notes that the 
veteran had numbness, difficulty walking, decreased sensation 
to touch and pinprick, and thick yellow nails (nail 
abnormalities/color change) noted on the right foot.  The 
veteran was diagnosed with peripheral neuropathy and 
onychomycosis.  As previously established, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  
Therefore, since the veteran is service-connected for 
peripheral neuropathy under Diagnostic Code 8520 for symptoms 
of impaired sensation, these symptoms may not be used to get 
an increased rating, greater than 20 percent, under 
Diagnostic Code 7122.

VI.  Entitlement to an increased rating, greater than 30 
percent,
from May 4, 2000, for frostbite residuals of the right foot. 

Applying former criteria and resolving all doubt in the 
veteran's favor, the veteran is not entitled to an increased 
evaluation, greater than 30 percent from May 4, 2000.  Upon 
review of the May 2000 examination reports, there is no 
evidence that the veteran suffered from loss of toes, or 
parts, and persistent severe symptoms.

As to the revised criteria, the veteran is currently assigned 
a 30 percent disabling evaluation, which is the maximum 
allowable rating.  The Code of Federal Regulations, at 38 
C.F.R. § 3.321(b)(i) (2001), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(i) (2001).  In the present 
case, there is no medical evidence demonstrating that the 
veteran suffers from a disability above and beyond what is 
compensated under a 30 percent rating.  Therefore, an 
increased rating, beyond 30 percent, as with the left foot, 
is not warranted.


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for residuals of frostbite of both feet, for the period prior 
to January 12, 1998, is denied.

Entitlement to an increased 20 percent rating, for residuals 
of frostbite of the left foot, for the period between 
December 14, 1998, and May 3, 2000, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased rating, greater than 20 percent, 
for the period between January 12, 1998 and May 3, 2000, for 
frostbite residuals of the right foot, is denied.

Entitlement to an increased 20 percent rating, for residuals 
of frostbite of the right foot, for the period between 
December 14, 1998 and May 3, 2000, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased rating, greater than 30 percent, 
from May 4, 2000, for frostbite residuals of the left foot, 
is denied.

Entitlement to an increased rating, greater than 30 percent, 
from May 4, 2000, for frostbite residuals of the right foot, 
is denied.


REMAND

The veteran contends that his service-connected right great 
toe disability is more disabling than currently evaluated.  
The veteran has had complaints of pain and loss of motion in 
his right great toe, and because the toe is bigger than 
normal, that it causes calluses and corns on his foot.  
Specifically, during the VA examination, dated December 1996, 
the examiner noted that the veteran's right great toe did not 
bend at the interphalangeal joint and stated that the 
residuals of the fractured right great toe would cause the 
veteran some functional difficulty with prolonged ambulation.  
Additionally, the May 4, 2000 VA examination report notes 
that the veteran had increased bone production about the 
medial aspect of the right first interphalangeal joint and 
that the veteran suffered from mild degenerative changes of 
the first metatarsophalangeal joint.

Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the provisions of 38 C.F.R. § 4.40 
(2001) require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that an examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2001).  Id

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran. 

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide information about any sources of 
medical care or evaluation, VA or 
private, for his service-connected 
residuals of a fractured right great toe 
not already associated with the claims 
file.  After obtaining any necessary 
authorizations, those records should be 
secured and incorporated into the claims 
file.

3.  Subsequently, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the nature 
and severity of the veteran's residuals 
of a fractured right great toe.  The 
claims file and a copy of this Remand 
must be made available to the examiner 
for the review, and a notation to the 
effect that this record review took place 
should be included in the examination 
report..

Upon examination, the examiner should 
conduct all indicated special tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the right great toe.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  Additionally, the 
examiner should distinguish any residuals 
caused from the veteran's fractured right 
toe from residuals caused from the 
veteran's frostbite of both feet.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right great toe is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 


